6. Organic production and labelling of organic products (vote)
- Report: Aubert
- Before the vote:
rapporteur. - (FR) Mr President, ladies and gentlemen, my report on organic production and labelling of organic products is finally going to be put to the vote today, firstly after referral back to committee, and then after an urgent request to the Council, which, I might add, was unanimously rejected by our Parliament last month. Unfortunately, the new discussions held over the last two months with the Council have not enabled us to progress further on important points. In particular, neither the Commission nor the Council agreed to the dual legal basis that we were demanding. The Council did not go back on its decision to permit, by special derogation, additives and veterinary treatments made from GMOs. Furthermore, certain chemical substances could also be permitted by derogation.
With no codecision, we are forced to acknowledge this state of affairs. We do, however, deplore the uncommunicative and offhand attitude of the Council over the last few weeks, in spite of the good will of some Member States. I just as deeply regret the fact that the majority of the groups refused yesterday to postpone the vote until June, given that the Council itself had postponed its meeting on organic farming. I regret that the majority of the groups did not wish to exhaust the means that we have to apply pressure. That being said, the Council did nevertheless take up a number of our amendments in its compromise, and regular consultation of all the actors concerned is part of the overall agreement.
I therefore call on you now to adopt this report. You can count on my determination, and on that of my fellow Members from the Committee on Agriculture and Rural Development, closely to monitor this matter over the next few months.
(Applause)
Mr Graefe zu Baringdorf, you have asked to take the floor. I would ask you in what capacity and on the basis of which Rule of Procedure do you wish to do so?
(DE) Mr President, perhaps I might be permitted, as rapporteur of the appended report on organic agriculture, to say something about external relations. The report we are voting on today is a good one, making it perfectly clear that the ...
(Uproar)
I am truly sorry, Mr Graefe zu Baringdorf, but you have heard the reaction of our fellow Members. I think that everyone has understood that you believe the report to be a good report, but I cannot give the floor to all the rapporteurs and former rapporteurs, as you will clearly understand.